Citation Nr: 0023865	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-07 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
December 1988.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a rating decision rendered in April 1997 from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
for a right ankle condition.  

We note that although the veteran was scheduled for a hearing 
by a traveling section of the Board, sitting in St. 
Petersburg, Florida, the record reflects that he failed to 
report to this hearing.  


FINDING OF FACT

A current right ankle condition is not shown.


CONCLUSION OF LAW

A claim for entitlement to service connection for a right 
ankle condition is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court or CAVC) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Review of the veteran's service medical records show that his 
enlistment examination, dated January 1984, reveals that his 
lower extremities were clinically evaluated as normal.  A 
screening note of acute medical care, dated October 24, 1988, 
shows that the veteran's complained of right ankle throbbing.  
The examiner noted that there was mild tenderness to 
palpation, and the assessment was ankle strain.  The report 
of an annual examination, dated October 25, 1988, shows that 
his lower extremity was clinically evaluated as normal, and 
the examiner noted that there was full ROM [range of motion].  
The examiner also noted that the veteran reported having 
"ankle problems through the years, other than I have been in 
pretty good health".  A screening note of acute medical 
care, dated November 1988, reveals that the veteran 
"immediately brought up profile for right ankle when asked 
about problem with right ankle... ."  The examiner found that 
examination of the right ankle was "normal" with minimal 
tenderness to inferior medial malleolus, "otherwise FROM 
[full range of motion] without difficulty.  [The veteran's] 
main plea is for profile to lighten up exercise.  He feels 
that due to overw[eight] condition his ankle is at risk for 
further injury because of strain of exercises."  The 
examiner then found that no profile was indicated, and that 
the veteran should continue on the program.  

The evidence subsequent to service consists of a March 1994 
medical certificate.  That record shows that the veteran 
complained of arthritic feet, and throbbing pain over his 
right ankle.  The examiner noted that there was no swelling 
or effusion in the right ankle.  The diagnosis was 
"dermatophytosis lt. foot".  

We first must point out that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).

In this case, the record does not disclose the presence of a 
current right ankle disorder.  First, we note that although 
the veteran manifested right ankle complaints as recently as 
1994, the March 1994 treatment record shows only that a 
diagnosis of a skin disorder of his left foot was given.  We 
also note that although the veteran manifested right ankle 
complaints and sought treatment during his active service, 
there is no medical evidence to show the presence of a 
current right ankle disorder.   

We note that the RO requested additional information from the 
veteran concerning a current right ankle disorder, and that 
the veteran submitted the March 1994 report as evidence of a 
current right ankle disorder.  As indicate above, this record 
shows only a diagnosis of a left foot disorder.  As there is 
no evidence of record showing that a right ankle disorder is 
currently manifested, the first element of a well grounded 
claim is not met, and the claim must therefore be denied.  
See Degmetich v. Brown, 104 F.3d 1328 (1997).  

We also note that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his application, in circumstances in 
which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In the case at 
hand, the Board finds that this duty is not triggered further 
than the development noted above.  In particular, the Board 
notes that although the veteran claims that additional 
treatment records are missing from his SMRs pertaining to his 
right ankle injury during service, those records could not 
complete his application of a well grounded claim, as no 
evidence of a current disability is of record.  Thus, as this 
claim fails because of lack of a current right ankle 
condition, efforts to obtain allegedly missing SMRs, which 
would not be relevant to a current right ankle condition, is 
not warranted.  There is no Robinette section 5103 duty in 
circumstances where the performance of that duty would be a 
futile act.  See generally, Franzen v. Brown, 9 Vet. App. 
235, 238 (1996) (holding that where claimant has indicated 
his inability to obtain a medical statement, section 5103(a) 
does not require VA to notify a claimant to obtain a document 
which is known to be unobtainable).  Additionally, we note 
that the RO requested the veteran's complete SMRs, and 
notified the veteran that evidence of a current disorder was 
needed.  Thus, we conclude that no further action on this 
question is necessary.  

In conclusion, the veteran's claim for a right ankle 
condition must be denied, as it is not well grounded.  



ORDER

Entitlement to service connection for a right ankle condition 
is not well grounded and is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

